Electronically Filed
                                                                Supreme Court
                                                                SCWC-30075
                                                                29-MAR-2011
                                                                08:33 AM


                              NO. SCWC-30075


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                     vs.


            DEWITT LONG, Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 30075; CR. CASE NO. 1P109-1433)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Duffy, J., for the court1
)


            Petitioner/Defendant-Appellant Dewitt Long’s 


application for writ of certiorari, filed on February 17, 2011,


is hereby rejected. 


            DATED:   Honolulu, Hawai'i, March 29, 2011.

                                    FOR THE COURT:


                                    /s/ James E. Duffy, Jr. 


                                    Associate Justice


Thomas Waters

for petitioner/defendant­
appellant on the application





      1

         Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.,

and Circuit Judge Nacino, assigned by reason of vacancy.